Title: To George Washington from Samuel Huntington, 28 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            sir,
                            Philadelphia May 28. 1781
                        
                        Your Excellency will receive herewith enclosed, an Act of Congress of the 25th Instant containing the general
                            Principals to be observed in Promotions in the Line of the Army.
                        This Plan hath been adopted upon mature Deliberation, to be observed as a general Rule in Promotions, as
                            subject to the fewest Objections of any that could be devised (though not altogether free from them) under the peculiar
                            Situation & Circumstances of the federal Army raised & recruited from so many distinct sovereign States.
                        Your Excellency will also note the Promotion of Lieut. Colonel Tilghman and Major McHenry, as also the
                            Provision made for Officers who are Hostages & for Aids de Camp as specified in this Act.
                        For your Excellency’s Information I have also enclosed a Resolve of the 26th Instant, ordering a Copy of Major
                            General Greene’s Letter of the 22d of April to be transmitted to several of the States. I have the Honor to be, with very
                            great Respect Your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                    